Title: To George Washington from Major General Nathanael Greene, 20 February 1778
From: Greene, Nathanael
To: Washington, George

 

Sir
Providence Meeting House [Pa.] Feb. 20 1778

General Wayne wrote me last Evening that all his troops had crost over the River Delaware into the Jerseys—He intends to collect all the Stock and burn all the Hay along the River that will be within the reach of the Enemy—If he executes the business effectually the only chance the Enemy will have of forageing will be between Schuylkill and the Delaware—I am told there is considerable Hay upon the Delaware at a place cal’d point no point which may be burnt—the Enemy have got a great part of it away, but there is still remaining a large quantity—It would be well worth while to attempt to destroy—for every body that comes from the City agrees they are short of forage.
Col. Biddle wrote me last Evening he had Loaded forty Waggons yesterday—we want nothing but Waggons to make a grand forage—there is great plenty of Hay a little below Marcus Hook—Capt. Lee was at Willmington yesterday—he said he was out after Cattle—Col. Spencer wrote me from Goshen last Night, there was but few Cattle to be got there—I have not heard from Col. Harmer since he set off for the Forks of the Brandywine but Have heard of Cattle going to Camp from that quarter and therefore suppose they were sent by him—Many people in this Country refuse certificates for their Horses & Cattle—The next move I make from here I shall Order home all the troops except one division—they will be so remote from the Enemy that there will be little or no danger from them—and the Country will be pretty well gleaned—One division will be a sufficient cover against any attempts of their light Horse and they will be too remote for the foot to attempt any thing by surprise.
I have quarterd the troops constantly in Houses, that they have sufferd very little only from the heavy marches they have gone through in collecting Cattle &c. I am with great respect Your Most Obedient very Humble Servant

Nath. Greene

